UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-7844



GEORGE H. VAN WAGNER, III,

                                            Plaintiff - Appellant,

          and

ANTHONY RISH; JOHN MCMAHON; LARRY DOLPH; DAVID
H. ROBERTS,

                                                       Plaintiffs,

          versus

SALLY JOHNSON, Doctor, in her official capac-
ity as Associate Warden of Mental Health Ser-
vices and Head of United States Public Health
Services at Butner Federal Correctional Insti-
tute and individually; CATHY HICKS, in her
official capacity as Unit Manager, Federal
Correctional Institute Butner and individ-
ually; JIM KING, Case Manager, in his official
capacity at Federal Correctional Institute
Butner and individually; WILBER LEMAY, Coun-
selor, in his official capacity at Federal
Correctional      Institute     Butner     and
individually,

                                           Defendants - Appellees,

          and

MICHAEL J. QUINLAN, as Director of Bureau of
Prisons in his official capacity and individ-
ually; US GOVERNMENT,

                                                       Defendants.
2
Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-92-200-5-BR)


Submitted:   April 17, 1997             Decided:   April 30, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

George H. Van Wagner, III, Appellant Pro Se. Barbara Dickerson
Kocher, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellant appeals the district court order dismissing his

claims and denying various motions in a multi-plaintiff civil

action. The action continues below on the other plaintiffs' claims.

We dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over
final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                4